     Case 1:14-cr-00098-LJO-SKO Document 43 Filed 03/01/21 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                  ) Case No. 1:14-cr-00098 LJO-SKO-2
                                                 )
10           Plaintiff,                          )
                                                 ) APPLICATION AND ORDER APPOINTING
11    vs.                                        ) CJA PANEL COUNSEL
                                                 )
12    EMANUEL GAONA-TALAVERA,                    )
                                                 )
13          Defendant,                           )
                                                 )
14                                               )
15
16           Defendant Emanuel Gaona-Talavera, through the Federal Defender for the Eastern
17
     District of California, hereby requests appointment of CJA panel counsel. Our office has a
18
     conflict.
19
             On April 8, 2020, a Petition for Violation of Supervised Release was issued in the above
20
21   captioned case. Mr. Gaona-Talavera had an initial appearance on the allegations in the Southern

22   District of California on January 12, 2021, and was ordered transported to the Eastern District of

23   California. He is currently detained and awaiting transportation to this District. Counsel is
24
     needed in the Eastern District of California to facilitate his appearance on the pending Petition.
25
             Therefore, after reviewing his Financial Affidavit it is respectfully recommended that
26
     CJA panel counsel be promptly appointed.
27
28
     Case 1:14-cr-00098-LJO-SKO Document 43 Filed 03/01/21 Page 2 of 2


1             DATED: February 26, 2021                     _/s/ Eric V. Kersten
                                                           ERIC V. KERSTEN
2                                                          Assistant Federal Defender
3                                                          Branch Chief, Fresno Office

4
5
6
                                                ORDER
7
              Having satisfied the Court that the defendant Emanuel Gaona-Talavera is financially
8
     unable to retain counsel, the Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. §
9
     3006A.
10
11   IT IS SO ORDERED.

12
        Dated:      March 1, 2021                             /s/ Barbara   A. McAuliffe            _
13                                                     UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
